      Case 2:21-cv-01309-RFB-DJA Document 16 Filed 07/23/21 Page 1 of 2


NICHOLAS G. VASKOV
City Attorney
Nevada Bar No. 8298
BRIAN G. ANDERSON
Assistant City Attorney
Nevada Bar No. 10500
BRANDON P. KEMBLE
Assistant City Attorney
Nevada Bar No. 11775
240 Water Street, MSC 144
Henderson, NV 89015
(702) 267-1200
(702) 267-1201 Facsimile
brian.anderson@cityofhenderson.com
brandon.kemble@cityofhenderson.com

Attorneys for Defendant
CITY OF HENDERSON


                               UNITED STATES DISTRICT COURT

                                       DISTRICT OF NEVADA


 HENDERSON RETAIL 61, LLC,                                     CASE NO.: 2:21-cv-01309-RFB-DJA

                          Plaintiff,                            STIPULATION TO EXTEND TIME
 v.                                                                 TO FILE RESPONSE TO
                                                                COMPLAINT AND MOTION FOR
  City of Henderson,                                              PRELIMINARY INJUNCTION
                          Defendant.
                                                                            (First Request)



        This is the first stipulation for extension of time to file responses to Plaintiff’s Complaint [ECF

No. 1] and Plaintiff’s Motion for Preliminary Injunction (“Motion”) [ECF No. 3]. Pursuant to Local

Rule IA 6-1, Defendant the City of Henderson (“Defendant”) and Plaintiff Henderson Retail 61, LLC

(“Plaintiff”), by and through their respective attorneys of record, hereby stipulate and agree as follows:

        Whereas, Plaintiff served its Complaint [ECF No. 1] and Motion [ECF No. 3] on Defendant on

July 13, 2021;

        Whereas, Defendant’s current deadline to answer or otherwise respond to Plaintiff’s Complaint

[ECF No. 1] is August 3, 2021 and Defendant’s current deadline to respond to Plaintiff’s Motion [ECF
                                           Page 1
    Case 2:21-cv-01309-RFB-DJA Document 16 Filed 07/23/21 Page 2 of 2


No. 3] is July 27, 2021.

        Whereas, the parties have engaged in preliminary discussions whereby Plaintiff has agreed to

Defendant’s request for an additional twenty one (21) days to file its respective responses to the

Complaint and Motion;

        Whereas, an additional twenty one (21) for Defendant to file its respective responses to the

Complaint [ECF No. 1] and Motion [ECF No. 3] will not alter the date of any event or deadline already

fixed by the Court; and

        THEREFORE, the parties stipulate and agree as follows:

        Defendant’s deadline to answer or otherwise respond to Plaintiff’s Complaint [ECF No. 1] shall

be extended to August 24, 2021;

        Defendant’s deadline to file its response to Plaintiff’s Motion [ECF No. 3] shall be extended to

August 17, 2021; and

        Plaintiff’s deadline to file its reply in support of its Motion [ECF No. 3] shall be August 24,

2021.

 DATED this 22nd day of July 2021.                   DATED this 22nd day of July 2021.


 /s/ Brandon P. Kemble                               /s/ Clyde DeWitt
 Brian G. Anderson                                   Clyde DeWitt
 Brandon P. Kemble                                   LAW OFFICE OF CLYDE DEWITT
 240 Water Street, MSC 144                           2300 W Sahara Ave., Suite 800
 Henderson, NV 89015                                 Las Vegas, NV 89102

 Attorney for Defendant City of Henderson            Attorney for Plaintiff Henderson Retail 61, LLC



                                      IT IS SO ORDERED:


                                      ________________________________________
                                      UNITED STATES MAGISTRATE JUDGE
                                      DATED:___________________
                                      DATED this 23rd day of July, 2021.
                                              Page 2
